

	

		II

		Calendar No. 208

		109th CONGRESS

		1st Session

		S. 1683

		IN THE SENATE OF THE UNITED STATES

		

			September 12, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read the first time

		

		

			September 13, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To provide relief for students affected by Hurricane

		  Katrina.

	

	

		1.Definition of student

			 affected by Hurricane KatrinaIn this Act, the term student affected

			 by Hurricane Katrina means a student who resides or resided on August

			 22, 2005, in an area, or is enrolled or was enrolled on August 22, 2005, in a

			 school located in an area, for which a major disaster has been declared in

			 accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane

			 Katrina.

		2.Education

			 expensesNotwithstanding any

			 other provision of law, any funds made available to the Federal Emergency

			 Management Agency for Hurricane Katrina relief may be used to pay any education

			 expense—

			(1)related to a student affected by Hurricane

			 Katrina; and

			(2)that the Secretary of Education determines

			 appropriate.

			3.Waiver of

			 education requirementsNotwithstanding any other provision of law,

			 the Secretary of Education may waive any requirement of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) for a State, local

			 educational agency, school, teacher, or student that or who is affected by an

			 influx of a student affected by Hurricane Katrina.

		4.Homeless

			 students

			(a)School

			 placement

				(1)In

			 generalThe school placement provisions shall not apply to

			 students affected by Hurricane Katrina.

				(2)School

			 placement provisionsIn this subsection, the term school

			 placement provisions means subsection (e)(3), and paragraphs (1)(J)(i)

			 and (3) of subsection (g), of section 722, and section 723(a)(2)(B), of the

			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432, 11433(a)(2)(B)) and

			 any other provision of subtitle B of title VII of such Act (42 U.S.C. 11431 et

			 seq.) that relates to the placement, or a change in placement, of homeless

			 children and youths in schools.

				(b)Student

			 identificationA local educational agency or an elementary school

			 or secondary school may issue and require the use of identification cards or

			 other identifying insignia for students affected by Hurricane Katrina,

			 notwithstanding subtitle B of title VII of the McKinney-Vento Homeless

			 Assistance Act.

			(c)DefinitionsIn

			 this subsection:

				(1)Elementary

			 school; secondary schoolThe terms elementary school

			 and secondary school have the meanings given the terms in section

			 9101 of the Elementary and Secondary Education Act of 1965 (42 U.S.C.

			 7801).

				(2)Homeless

			 children and youthsThe term homeless children and

			 youths has the meaning given the term in section 725 of the

			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).

				5.Effective

			 dateThis Act shall be

			 effective for the period beginning on the date of enactment of this Act and

			 ending on June 30, 2006.

		

	

		September 13, 2005

		Read the second time and placed on the

		  calendar

	

